Citation Nr: 1500279	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet (pes planus).

2.  Entitlement to an increased rating for hallux valgus, left foot, with hammertoe, second digit, currently evaluated at 0 percent.

3.  Entitlement to an increased rating for hallux valgus, right foot, with hammertoes, second through fourth digits, currently evaluated at 0 percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from October 1980 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied the Veteran's claim of service connection for pes planus, and his claims for increased ratings for hallux valgus, both left and right foot.

The Veteran requested a hearing before the Board.  A video teleconference hearing was held before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing has been associated with the claims file.

The Board has reviewed the Veteran's claims file including the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of all the available evidence.  A review of these paperless files systems reveals the transcript of the August 2013 hearing before the undersigned.  The remaining documents in these paperless systems consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159(c) (2014).

At the Board hearing, the Veteran testified that he has received private treatment for his foot disabilities from Dr. T.B.  Although the record was held open for 90 days so that the Veteran could submit such records, these records have not been associated with the claims file.  As these records are pertinent to the issues on appeal, namely the current severity of the Veteran's left and right foot hallux valgus, as well as the nature and etiology of the Veteran's pes planus, the RO should contact the Veteran to obtain appropriate authorization so that these records can be obtained.  See 38 C.F.R. § 3.159(c)(1).

Regarding the Veteran's increased rating claims, a review of the record shows that the last VA examination was conducted in August 2009, more than five years ago.  Since that time, the Veteran has not been afforded another comprehensive examination to evaluate the severity of his service-connected left and right foot hallux valgus with hammer toes disability, and there is no other medical evidence since that examination which reflects the severity of his disability.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the Veteran asserted that his condition causes a great deal pain and affects his entire foot.  During his hearing, the Veteran stated that currently he has to use a medication to keep the swelling in his feet down.  On the last examination, swelling was not noted as one of the symptoms associated with the Veteran's hallux valgus, indicating that his condition has gotten worse since the August 2009 examination.  
Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim of entitlement to increased rating for left and right foot hallux valgus with hammer toes disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's claim of service connection for pes planus, the Veteran contends that his currently-diagnosed pes planus is directly related to his active duty service.  The Board notes that, while the Veteran underwent a VA examination in August 2009, the examiner did not address the etiology of the pes planus, namely whether the Veteran's pes planus is related to his military service.

A review of the Veteran's service treatment records (STRs) reveals that pes planus was not noted on his entrance examination in September 1980.  STRs also reveal complaints of foot problems and pain throughout the 1990s.

Specific to pes planus, a Physical Profile from July 1999 shows that the Veteran was diagnosed with pes planus, and the private podiatrist treating the Veteran, Dr. T.B., prescribed 90 days restricted duty, including no running, jumping, or marching, for bilateral bunions and pes.

In April 2001, the Veteran was seen at a podiatry clinic for case and evaluation for pain in his feet.  Dr. T.B. found, after examination, a decline  of the Veteran's medial column and depressed calcaneal stance position rendering him with a pes planus deformity.  The podiatrist noted that treatment for pes planus was deferred, but recommended that the Veteran would need functional orthoses to slow down the progressive nature of the pes planus.

Additionally, during his hearing before the undersigned, the Veteran stated that, being in air assault, he would repel out of a helicopter.  While could not recall hurting himself during one of those jumps, the Veteran did say that he would hit the ground pretty hard.  The Veteran also stated that he did not have pes planus when he entered into the military; this is confirmed by his entrance examination.  The Veteran stated that, while he did not incur any specific injury in service, after 21 years of service, including walking and physical training in service, he felt his foot problems were associated with service.

In light of the in-service evidence and the Veteran's testimony at hearing asserting service connection, an examination and opinion addressing the issue of whether the Veteran's pes planus is etiologically related to service is necessary in order to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical record are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request him to provide the names, addresses, and approximate dates of treatment of all private medical care providers who have treated him for left and right foot disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  The Veteran should specifically be asked to provide the appropriate release for Dr. T.B., the doctor referenced during the hearing before the undersigned.  If the Appeals Management Center (AMC)/RO cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should also ensure that the Veteran's VA treatment records are current.

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination to address: (1) the current severity of his service-connected left and right foot hallux valgus with hammer toes disabilities; and (2) the nature and etiology of his pes planus.  Specifically, the examiner is asked to address the following:

(a)  With regard to the Veteran's increased ratings claims, the examination findings should be reported to allow for application of the pertinent rating criteria for hallux valgus and hammertoes.

(b)  With regard to the Veteran's claim for service connection, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's pes planus is causally or etiologically related to the his service.  The examiner should specifically address the STRs from July 1999 and April 2001.  The examiner must also address the question of  is at least as likely as not (i.e., to at least a 50-50 degree of probability) that pes planus was permanently worsened beyond its normal progress by service-connected left and right foot hallux valgus with hammer toes.

The claims file must be made available to the examiner for review in connection with the examination, and the examiner must state in the examination report that the claims folder has been reviewed.  

Any medical indicated tests, such as X-rays, should be accomplished.

In his report, the examiner must acknowledge and discuss any lay statements made by the Veteran.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist opinion, or other information needed to provide the requested opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this remand, and to cooperate in the development of his claim.

5.  After all of the above actions have been completed, the RO should reajudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




